An unpublish‘ d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME Baum
OF
NEVADA

CLERK’S QRDEH
imam? ‘ 

 

 

 

ﬂ—w.._._————EW _ ‘mmmﬁn

PIATINUM  AND HOLDINGS,

No. 66475

LLC, A DOMESTIC LIMITED
[LIABILITY COMPANY,

US. BANK TRUST, NA, AS TRUSTEE
FOR VOLT ASSET HOLDINGS TRUST
XVI, A FOREIGN TRUST ENTITY;
SUMMIT REAL ESTATE SERVICES, A
FOREIGN LIMITED LIABILITY

I
IN THE SUPREME COURT OF THE STATE OF NEVADA

Appellant,

FILED

VS.

 

COMPANY; HOUSEHOLD FINANCE
REALTY CORPORATION OF NEVADA,
A FOREIGN CORPORATION; AND
JEFFREY L. LANE, AN INDIVIDUAL,

 

Regpcndents.

 

ORDER DISMISSING APPEAL

Pursuant to the stipulation of the parties, and cause

appearing, this appeal is dismissed. NRA]? 453(k)).

CC:

CLERK OF THE SUPREME COURT

TRACIE K. LINDW '
BY: 'W’

It i3 m ORDERED. l
I
I

Hon. J erry A. Wiese, District Judge.
Maier Gutierrez Ayon, PLLC

Wright, Finlay &.Zak, LLPILas Vegas
Jeffrey L. Lane
Househald Finance Realty Corp. of Nev.
Eighth District Court Clerk